COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-058-CV
   
   
BARBARA 
CRAMPTON                                                           APPELLANT
  
V.
  
NORMANDY 
APARTMENTS                                                       APPELLEE
 
  
----------
FROM 
COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
May 26, 2005, we notified appellant that her brief had not been filed as 
required by rule 38.6(a).  TEX. R. APP. P. 38.6(a).  We stated we would dismiss 
the appeal for want of prosecution unless appellant or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.  See TEX. R. APP. 
P. 38.8(a)(1).  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
   
                                                                           PER 
CURIAM
  
  
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
June 30, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.